Citation Nr: 0811684	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-07 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
residuals, prostate cancer, status post radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
February 1955 to August 1957 and in the U.S. Army from May 
1958 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied an increased evaluation for 
the veteran's service connected hypertension and granted 
service connection for residuals of prostate cancer and 
assigned a noncompensable disability evaluation effective 
December 3, 2000.


FINDINGS OF FACT

1.  Hypertension has not been manifested by diastolic blood 
pressure predominantly 110 or more or manifested by systolic 
pressure predominantly 200 or more.

2.  The veteran's residuals, prostate cancer, status post 
radical prostatectomy, are not manifested by urinary tract 
infections, or renal dysfunction, and there is no competent 
evidence that the veteran must wear absorbent materials which 
must be changed daily.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code 7101 (2007).

2.  The criteria for an initial compensable evaluation for 
residuals, prostate cancer, status post radical 
prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.115, Diagnostic Codes 7527, 7528 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive 
Vascular Disease (hypertension and isolated systolic 
hypertension), a rating of 10 percent is warranted for 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more.  A 10 
percent evaluation is the minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 592.  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

By a rating decision dated in July 1984, the veteran was 
granted service connection for hypertension and assigned a 10 
percent disability evaluation effective May 1, 1984.  This 
rating has been in effect since that time.

VA medical records dated in September 2000 showed blood 
pressure reading of 176/110 and in September 2002 a reading 
of 188/89.  Other blood pressure readings during this period 
did not show readings as high as 180 systolic or 105 
diastolic.

VA treatment records dated January 2001 to August 2002 show 
periodic follow-up treatment for hypertension with 
medication; neurovascular glaucoma, and atopic dermatitis.  A 
blood pressure reading of 148/74 was noted in March 2002.  
The veteran denied chest pain, shortness of breath, dizziness 
or blurred vision.

Treatment records from Kenner Army Hospital dated April 2001 
to June 2002 show blood pressure readings of 148/62, 158/91, 
160/90, 179/92, 182/90, 150/80, 174/100, 150/100, 207/104, 
138/92, 120/80, 173/103, and 160/80.

At an October 2002 VA examination, a significant history of 
hypertension was noted.  There was a reported history of 
coronary artery disease, diabetes controlled with diet and 
exercise, gout, osteoarthritis, prostate cancer, and visual 
defect of the left eye were noted.  The veteran denied having 
any history of cerebrovascular accident; however, he reported 
recent headaches which had increased in frequency.  The 
veteran's medications included Clonidine and Monopril daily.  

Additional medical evidence was submitted with the veteran's 
April 2003 notice of disagreement which included VA treatment 
notes in March and April 2003.  These notes showed blood 
pressure readings of 197/84 and 208/105.

September 2002 to January 2004 VA treatment records showed 
many blood pressure readings taken at the medical center and 
reported by the veteran.  Blood pressure readings included 
March 2003, 197/84; April 2003, 208/105; September 2003, 
185/87; and May 2003, 200/92.  Other blood pressure readings 
showed systolic pressure less than 180 and none showed 
diastolic blood pressure readings as high as 105.  A December 
2003 nursing note showed blood pressure reading sitting as 
130/78.

Additional VA medical records from 2004 did not show blood 
pressure readings as high as 180 systolic or 105 diastolic.  
Treatment records in October 2005 showed blood pressure 
readings of 150/90 and 140/80 with an assessment that the 
veteran's hypertension was well controlled on four agents.

On review of all of the outpatient records and VA examination 
of record, the Board concludes that these documents reflect 
that the veteran had a diastolic pressure predominantly 
predominantly less than 110, and systolic pressure 
predominantly less than 200.

As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for hypertension.

B.  Residuals, prostate cancer, status post radical 
prostatectomy 

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).  Malignant neoplasms of 
the genitourinary system are rated under Diagnostic Code 
7528.  Pursuant to these provisions, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of the genitourinary system.  A "Note" to this code section 
states that the rating of 100 percent will continue for six 
months following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater.  38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2007).

The veteran has not undergone additional surgery or therapy 
for prostate cancer since 1994, and there is no medical 
evidence that the veteran currently has prostate cancer.  
Hence, the veteran's condition should be rated pursuant to 
the Note of Diagnostic Code 7528 and Diagnostic Code 7527.  
Id.  The Board notes that the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction.  Voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a 
(2007).

The veteran's service-connected residuals, prostate cancer, 
status post radical prostatectomy is currently assigned a 
noncompensable rating pursuant to Diagnostic Code 7527, 38 
C.F.R. § 4.115b.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day. 38 C.F.R. § 4.115a (2007).

By a rating decision dated March 2003, the veteran was 
granted service connection for residuals, prostate cancer, 
status post radical prostatectomy and assigned a 
noncompensable disability evaluation effective December 3, 
2000.

The veteran seeks an initial evaluation in excess of the 
currently assigned for the residuals, prostate cancer, status 
post radical prostatectomy.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Medical records from Kenner Army Hospital indicate the 
veteran underwent a radical prostatectomy procedure in April 
1994 with subsequent radiation therapy in July 1994.  The 
records revealed prostatic fossa: absent gland with no nodule 
or mass noted.  Current records show a follow up with 
laboratory findings and adjustments to the veteran's 
medications.  

At the October 2002 VA examination, the veteran denied having 
lethargy, weakness, anorexia, weight loss or weight gain.  He 
stated that his urine frequency was appreciated as being 
normal, i.e., he says he urinated approximately three to four 
times per day, one to two times in the daytime and maybe once 
or twice that wakes him up in the middle of the night.  He 
denied having any history of hesitancy.  He stated his stream 
was good, it was not broken, and he denied having any 
dysuria.  He denied having a history of incontinence with 
regard to his bladder.  

The past surgical history was significant for prostatectomy 
approximately seven years prior.  At this point, the veteran 
stated that then and now that he had no complaints of 
impotence.  He had had no urinary tract infections, no 
bladder stones, and no renal colic.  He has not had a history 
of acute nephritis either.  He had not been hospitalized for 
his urinary tract disease with the exception of the 
prostatectomy.  The veteran did not use a catheter to assist 
in urinating.  He did it under voluntary control.  He stated 
he was able to control his stream and was able to stop mid 
stream and start again if necessary.  He had not had any 
dilations or any drainage procedures and no specific diet 
therapy indicated throughout his course.  

The examination showed penis, testicles, epididymis, and 
spermatic cord within normal limits.  There were no torsions 
appreciated.  There were no abnormalities and no masses 
palpated.  There were no deformities of the penis.  There 
were no signs of drainage or infections.  Prostate was not 
appreciated.  There were no fistulas on the examination.  
There was no testicular atrophy noted.  June 2002 laboratory 
studies were reviewed.  The diagnosis was history of prostate 
cancer, status post prostatectomy with no signs or clinical 
evidence of impotence.

The veteran's current treatment records fail to document any 
treatment for genitourinary problems related to the prostate 
cancer residuals.  

All compensable ratings for voiding dysfunction require the 
wearing of absorbent materials which must be changed daily.  
38 C.F.R. § 4.115a.  In this case, there is no competent 
evidence that the veteran is required to wear absorbent 
materials for his residuals, prostate cancer, and status post 
radical prostatectomy.  The veteran has not reported wearing 
materials and there is no evidence that a doctor or other 
medical professional has ever recommended the use of such 
materials.  As there is no competent evidence that the 
veteran approximates the criteria for a compensable rating 
for voiding dysfunction, a noncompensable rating must be 
continued.  38 C.F.R. §§ 4.7, 4.31 (2007).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence of the service-connected residuals, prostate cancer, 
status post radical prostatectomy, the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Duties to notify and assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In September 2002 and June 2005 letters the RO sent the 
veteran the required notice.  The letter specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, until March 2006, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In the instance in which the 
Board has assigned a higher disability evaluation, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the Board concludes that he was not prejudiced in 
this instance, as he was given specific notice concerning the 
rating criteria for each disability at issue in both the 
rating decision, statement of the case, and supplemental 
statement of the case.  Consequently, he had actual notice of 
the specific rating criteria for each disability, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.

In this case the veteran received the required notice prior 
to the adverse rating action that is the subject of this 
appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, post-service 
medical records, VA treatment records, and the veteran has 
been provided VA medical examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.   Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

An initial compensable evaluation for residuals, prostate 
cancer, status post radical prostatectomy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


